Citation Nr: 1716577	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-47 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.
 
4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a cerebrovascular accident with right hemiparesis/weakness, to include as secondary to diabetes mellitus, type II.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1966 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in July 2015; a copy of the transcript is of record.

In September 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  An October 2016 supplemental statement of the case continued the denial of the claims.

The Board notes that the February 2015 supplemental statement of the case listed entitlement to a total disability rating based on service connected disabilities (TDIU) as an issue.  The issue of entitlement to a TDIU was denied in a January 2015 rating decision and to date, the Veteran has not submitted a notice of disagreement.  As such, the issue is not properly before the Board.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's naval service included a tour aboard the U.S.S. Robert Huntington from January 1968 to August 1969, during which the ship patrolled the shores of Vietnam and anchored in Phan Thiet Bay and Phan Ri Bay.

2.  Phan Thiet Bay and Phan Ri Bay are part of the open waters of the South China Sea; they are not inside the land boundaries of Vietnam and therefore, not considered inland waterways.

3.  The Veteran did not set foot in Vietnam or transport the country's inland waterways.

4.  The Veteran's claimed conditions are not shown to be causally or etiologically related to any disease, injury, or incident in service, including herbicide exposure, and did not manifest within one year of his discharge from service.

5.  Absent a grant of service connection for diabetes mellitus, type II, the Veteran's claims based upon a secondary service connection theory of entitlement for peripheral neuropathy, hypertension, retinopathy, and a cerebrovascular accident cannot succeed.






CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for retinopathy, to include as secondary to diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for cerebrovascular accident with right hemiparesis/weakness, to include as secondary to diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify by way of letters sent in August 2007 and October 2009, prior to the December 2009 rating decision on appeal.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment and personnel records, VA and private treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran has been diagnosed with the claimed conditions, there is no persuasive evidence of record of any in-service event, injury, or disease to which to relate those diagnoses.  Therefore, an examination is not necessary in order for the Board to adjudicate these claims. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing in July 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 388 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked). 

Finally, the AOJ substantially completed the development as directed in the September 2015 remand, thus adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, a determination was made in October 2016 by the Director of Compensation Service, as to whether Phan Tiet Bay or Phan Ri Bay constitute inland or offshore waters of Vietnam.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West, 2014); 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  38 C.F.R. § 3.309(e).  

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. §3.307(a)(6)(iii); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  66 Fed. Reg. 23166 (2001); 38 U.S.C. §1116(a)(1)(A); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. 
§ 3.307(a), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (1997); Haas, 525 F. 3d at 1168.

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.

However, in April 2015, the United States Court of Appeals for Veterans Claims (Court) found VA's definition of inland waterways, specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Board notes that, while the decision in Gray found the definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United Nations Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt the Convention definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray, 27 Vet. App. at 313.  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

The competence, credibility, and probative weight of evidence, including lay evidence, must be assessed by the Board.  See generally 38 U.S.C.A. § 1154(a) (West, 2014).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, 6 Vet. App. at 465.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) ("Evidence of a prolonged period without medical complaint can be considered"); Gagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Reasonable doubt exists when there is an approximate balance of positive and negative evidence; it will be favorably resolved.  It involves a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

III.  Analysis

The Veteran contends that he has diabetes mellitus and peripheral neuropathy due to herbicide exposure from his Vietnam service.  The Veteran also contends that his hypertension, retinopathy, cerebrovascular accident, and peripheral neuropathy are secondary to his diabetes mellitus.  
Diabetes mellitus, type II, and peripheral neuropathy

The Board finds that service connection for the Veteran's diabetes mellitus and peripheral neuropathy has not been established by the evidence of record.

The Veteran's service treatment records are negative for findings related to diabetes mellitus or peripheral neuropathy.  Specifically, the Veteran's enlistment examination in June 1966 and re-enlistment examination in June 1970 indicated normal evaluations of all systems.  His separation examination in September 1971 indicated no abnormalities except alternating exotropia (outward deviation of the eyes).  In general, the service treatment records revealed that the Veteran was in good health.

The Veteran was diagnosed with diabetes mellitus with neuropathy in April 2005, according to a March 2007 medical examination report.

In his August 2007 claim, the Veteran reported that he was a "boots on the ground soldier."  The Veteran reported that he had three tours in Vietnam and went ashore twice during the first tour and once during the second tour.  The Veteran also reported that he was part of a five man search and rescue team for downed pilots.  At the July 2015 hearing, the Veteran reported that while stationed aboard the Huntington, he was able to clearly see the shore and was approximately one mile or less away from shore.  The Veteran also denied going ashore or that the Huntington docked ashore.  

An August 2007 Joint Service Records Research Center (JSRRC) response revealed that while the Veteran was aboard, the Huntington was in the official waters of the Republic of Vietnam from November 13, 1968 to December 9, 1968, December 29, 1968 to January 24, 1969, and February 9, 1969, to March 4, 1969.  A JSRRC summary of the ships history reveals that from November 21, 1968, to December 2, 1968, the ship anchored in Phan Thiet Bay and Phan Ri Bay, Republic of Vietnam.  The Veteran contends that by patrolling the shoreline and anchoring in the bays, his ship was close enough to the landmass to be considered a brown water vessel. 

Currently, Phan Thiet Bay and Phan Ri Bay are not considered inland waterways for the presumption of herbicide exposure.  However, as discussed above, in April 2015, the Court concluded that the VA's definition of inland waterways was irrational and therefore, VA was required to re-analyze its definition of inland waterways of Vietnam. See Gray, 27 Vet. App. at 313.  The Board notes that Phan Thiet Bay and Phan Ri Bay are not explicitly discussed in the Gray decision.  However, as the Court found the VA's definition of inland waterways to be irrational, and the Veteran's contention is that his vessel should be considered a brown water vessel, his claims were remanded in September 2015 to reconcile any determination regarding VA's definition of inland waterways as it pertains to locations such as Phan Thiet Bay and Phan Ri Bay with the facts of this case.   

After review, including consideration of the unique geography of Phan Thiet Bay and Phan Ri Bay, a Compensation Service determination found Phan Thiet Bay and Phan Ri Bay to be part of the open waters of the South China Sea.  This decision was made due to irregularities in the coastline; the bays are not inside the land boundaries of Vietnam, thus, they are not inland waterways constituting service in the country.

Further, VA maintains a list of ships that served on the inland waterways of Vietnam, and the Huntington is not listed as a ship which: operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the Huntington anchored in the Phan Thiet Bay and Phan Ri Bay during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deepwater harbor.  

While the Veteran initially contended in his August 2007 that he went ashore multiple times, his testimony before the Board indicated that he did not step foot in Vietnam.  The Veteran also testified that he served as a gunner's mate, controlling the firing of the ship's guns; this is confirmed by his personnel records.  However, his undisputed role as a gunner's mate is in conflict with his statement that he served as part of a search and rescue team for downed pilots.  Additionally, there are no treatment records or ship's logs reflecting his presence on the ground in Vietnam.  The inconsistency of his statements, combined with the lack of objective evidence showing that he went ashore, leads the Board to find that there is no credible evidence that the Veteran set foot in Vietnam.  See Caluza, 7 Vet. App. at 511.

Absent credible evidence of the Veteran's presence within the borders of Vietnam, including its inland waters, service connection for diabetes mellitus and peripheral neuropathy is not warranted on a presumptive basis.

When a Veteran is not entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of actual direct causation on the record showing that herbicide exposure in service caused a current disorder, then the claim may still be granted. See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(d).  Here, there is no credible evidence of herbicide exposure, diabetes, or peripheral neuropathy during service.  Examinations upon enlistment, re-enlistment, and separation showed normal systems.  The record reflects that the Veteran's diabetes mellitus with neuropathy had its onset in 2005, over 30 years after service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability, while not dispositive, are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson, 230 F.3d at 1333.  

The Board notes the November 2007 letter from Dr. K, indicating that the Veteran was being treated for diabetes mellitus related to Agent Orange exposure during his service in Vietnam.  Although the letter was written by a physician, who is presumably competent to discuss the potential nexus between herbicide exposure and the Veteran's condition, the physician did not provide any rationale for his conclusion and, therefore, his opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Moreover, it appears that the opinion was based upon an inaccurate factual premise, as the assumption of Agent Orange exposure is inconsistent with the evidence, which does not reflect exposure to herbicide agents, in Vietnam or elsewhere, during the Veteran's time in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  Accordingly, the Board is of the opinion that, given the inaccurate data serving as the basis for an opinion provided without any explanation or rationale, the November 2007 letter can be assigned no probative value.

The Veteran has also alleged that his diabetes mellitus and peripheral neuropathy are linked to his herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  The Veteran has not shown that he possesses the expertise necessary to opine on the complex matter of identifying herbicide compounds or the etiology of his diabetes mellitus and peripheral neuropathy.  See id. (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr, 21 Vet. App. at 307 ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  Thus, the Veteran's statements regarding a nexus between service and his conditions are also afforded little probative value.   

Finally, the Board notes that the Veteran has claimed peripheral neuropathy as secondary to the diabetes mellitus.  However, without a grant of service connection for diabetes mellitus, the theory of entitlement to service connection for peripheral neuropathy cannot succeed.

Based upon the evidence of record, the Board concludes that entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy cannot be awarded.  The credible, probative evidence does not show that the Veteran was exposed to herbicide agents during service or that his diabetes mellitus and peripheral neuropathy are otherwise related to any event or injury in service.  The conditions have not been related directly to service, nor has it been shown that they were present to a compensable degree within one year of separation.  While the conditions can be presumptively related to herbicide agent exposure, the Veteran's alleged exposure has not been substantiated.  To the extent the Veteran relies on the presence of the Huntington in Phan Thiet Bay and Phan Ri Bay, the presumption of exposure to herbicide agents does not attach as the bays are not considered service in the Republic of Vietnam.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Hypertension, Retinitis, and Cerebrovascular Accident

Firstly, the Board notes that the Veteran's primary theory of entitlement for his diagnosed hypertension, retinitis, and cerebrovascular accident is as secondary to his diabetes mellitus.  As discussed above, the Veteran's diabetes mellitus is not subject to service connection.  Accordingly, secondary service connection must be denied for his hypertension, retinitis, and cerebrovascular accident.

The Board has also given consideration to service connection under a theory of direct entitlement and presumptive entitlement based on a chronic disease.  In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of hypertension, retinitis, and cerebrovascular accident.  As described above, the Veteran's enlistment examination in June 1966 and re-enlistment examination in June 1970 indicated no abnormalities.  His separation examination in September 1971 indicated normal systems except outward deviation of the eyes.  There is no indication of any in-service injury, event, or diagnosis related to his current conditions.  Furthermore, there is no indication that hypertension manifested to a compensable degree within one year following separation from service.  

The Board acknowledges the Veteran's assertion that his conditions are related to his service.  Although lay persons are competent to provide opinions on some medical issues, determining the nature and etiology of complex conditions, such as those at issue, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of complex diseases requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d at 1376.  The question of causation of conditions such as hypertension, retinitis, and cerebrovascular accident involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where hypertension, retinitis, and cerebrovascular accidents have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

Based upon the above, the Board finds that the evidence of record is against a finding of service connection for the Veteran's hypertension, retinitis, and cerebrovascular accident, to include as secondary to diabetes mellitus.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.
 
Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for a cerebrovascular accident with right hemiparesis/weakness, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


